Collins, J.
Upon the trial of this action, there was an abundance-of testimony introduced, tending to show that subsequent to the making of the original contract between the plaintiff, by its agents, and the defendant, by its general manager, its terms were changed and altered by mutual consent, and that thereupon the manager directed and. authorized the passenger agent to reduce these changes and alterations to writing, which was done, and to thereafter carry out and attend to all of the details of the publication, which included the furnishing of information and material in regard to- defendant’s railway to the plaintiff. It was also clearly shown, that thereafter, on passes-furnished by the manager, plaintiff’s representatives made an eight-*94days’ trip over defendant’s line óf road, in the manager’s private car, accompanied by the passenger agent, for the purpose of gathering up and arranging a portion of the required information and material, and that the sole reason why the views and reading matter bargained for were not published by July 15th, as stipulated, was because the passenger agent delayed and omitted to furnish to plaintiff the necessary material and information in respect to defendant’s road, as he had previously agreed and undertaken, until about the middle of September. The publication was then made as .soon as the, matter could be prepared, concededly in accordance with the terms of the contract, except as to the time of its appearance in plaintiff’s paper.
As the defendant’s general manager placed the details of the proposed publication in the hands of the passenger agent, according to the testimony, which _ included, of course, the furnishing of various items qf information as well as material, the plaintiff was not bound to look elsewhere as to any of those matters. It could safely rely upon the agent; and, if the required information and material were not forthcoming in time to publish in July, but were furnished later by him, the plaintiff was fully justified in proceeding to fulfil its part of the contract. If, in placing the details of the publication in the custody and control of the passenger agent, the defendant did not expressly authorize him to delay the same, the plaintiff was warranted in believing, under the circumstances, that the agent was clothed with authority to do as he did. In either case the verdict is sustained by the evidence. These views necessarily dispose of the many assignments of error made by appellant.
■Order affirmed.